Inventors: German et al.			:
Patent No. 8,881,432				:
Issue Date: November 11, 2014		:		Decision on Petition
Application No. 13/225,612			:		
Filing Date: September 6, 2011		:
Attorney Docket No. 10-143-IH-U		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed July 20, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

The inventors and the patentees are Edward German and Willie Bethea.

The patent expired on November 12, 2018, because the 3.5 year maintenance fee was not timely paid.

The petition, the petition fee, the 3.5 year maintenance fee, and a request to change the address of record were filed on July 20, 2021.

A petition under 37 C.F.R. § 1.378(b) must be signed by all of the patentees or a registered patent practitioner.  The petition is only signed by one of the patentees.  Therefore, the petition is dismissed.  Any renewed petition filed in response to this decision must be signed by all of the patentees or a registered patent practitioner.

The petition is accompanied by a handwritten statement.  Pursuant to 37 C.F.R. § 1.52(a)(1)(iv), papers filed for an application must be “Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent.”  Therefore, all future papers submitted for the application must be typed or machine printed.

The request to change the address of record has not been entered because it is only signed by    Mr. German.  A courtesy copy of this decision is being mailed to the address set forth in the request.  However, all future correspondence will be mailed solely to the current address of record absent the submission of a properly signed request to change the address of record.  A change of address form can be found at: http://www.uspto.gov/web/forms/sb0123.pdf.

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to accept a delayed maintenance fee payment is filed more than two years after the date the patent expired for nonpayment.”3  The patent expired on November 12, 2018, due to a failure to timely pay the 3.5 year maintenance fee.  The petition was filed more than two years later on July 20, 2021.  Therefore, the Office is dismissing the petition in order to request additional information concerning the delay in the submission of the petition and maintenance fee.

Any renewed petition filed in response to this decision should include the following information:

(1)	The reason(s) for Mr. German not timely paying the 3.5 year maintenance fee;
(2)	The reason(s) for Mr. Bethea not directly paying the 3.5 year maintenance fee on time or having a Mr. German or another party timely pay the fee on his behalf;
(3)	The earliest date Mr. German learned the patent had expired;
(4)	The earliest date Mr. Bethea learned the patent had expired;
(5)	The manner in which Mr. German learned the patent had expired;
(6)	The manner in which Mr. Bethea learned the patent had expired; and
(7)	If the petition was not promptly filed after the expiration of the patent was first discovered, an explanation for the delay in the submission of the petition.
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions

Cc:	Edward German
	1719 Academy Street
	Jacksonville, FL 32209 












    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.